Name: Commission Regulation (EEC) No 345/76 of 18 February 1976 amending Regulation (EEC) No 2849/75 on measures relating to imports of rice and broken rice originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/ 10 Official Journal of the European Communities 19 . 2 . 76 COMMISSION REGULATION (EEC) No 345/76 of 18 February 1976 amending Regulation (EEC) No 2849/75 on measures relating to imports of rice and broken rice originating in the African , Caribbean and Pacific States or in the overseas countries and territories and the corrective amounts relating thereto (4), as last amended by Regulation (EEC) No 3320/75 (5), the value of the bags has been increased to six units of account per metric ton ; whereas in the interests of uniformity within the rice sector, Regulation (EEC) No 2849/75 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1599/75 of 24 June 1975 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories ( J ), as last amended by Regulation (EEC) No 3329/75 (2), and in particular Article 23 thereof, Whereas for the purposes of Article 9 of Council Regulation (EEC) No 1599/75, Article 1 ( 1 ) of Commission Regulation (EEC) No 2849/75 of 31 October 1975 on measures relating to imports of rice and broken rice originating in the African , Caribbean and Pacific States or in the overseas countries and terri ­ tories (3), provides that, if the export price is for a bagged product, that price is reduced by five units of account per metric ton ; Whereas under Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice In Article 1 ( 1 ) of Regulation (EEC) No 2849/75 the words ' five units of account per metric ton ' shall be replaced by the words 'six units of account per metric ton'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply, at the request of any party concerned, with effect from 23 December 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1976 . For the Commission P.J. LARDINOIS Member of the Commission (!) OJ No L 166, 28 . 6 . 1975, p . 67 . (2 ) OJ No L 329, 23 . 12. 1975, p . 6 . (J ) OJ No L 283, 1 . 11 . 1975, p . 48 . (&lt;) OJ No L 168 , 27 . 7 . 1971 , p . 28 . (5 ) OJ No L 328 , 20 . 12. 1975, p . 32 .